DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in each of FIG. 1 and FIG. 6 include reference characters “5”. The Specification discloses “5” as a heat-insulating member engagement tool, however, in FIG. 1 and FIG. 6 the reference character “5” is pointing to the heat-insulating sheet.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: in paragraph [0053] it is suggested to amend “heat0insulating” to “heat-insulating”. Appropriate correction is required.
Additionally, it is noted the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 2, the limitation “a length of the shank is longer than a thickness thereof” is recited in line 5. In light of the Specification at paragraph [0028], which discloses “the heat-insulating member engagement tool 5 is formed so that a length of the shank 5a is equal to or greater than a sum of a thickness of the stacked heat-insulating members 2 and a thickness of the engagement sheet 3”, it is unclear what “a thickness thereof” refers to, e.g., a thickness of the 
The examiner interprets “a thickness thereof” to be a sum of a thickness of the heat-insulating member and a thickness of the engagement sheet. Clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mase (JP 2014-184875) in view of McGlade (US 5,227,230).
	The examiner has provided a machine translation of JP 2014-184875 Abstract and Description. The citation of prior art in the rejection refers to the provided machine translation.
In reference to claims 1 and 3, Mase teaches a multilayer heat insulating material ([0001]) (corresponding to a multilayer heat-insulating material). The multilayer heat insulating material 
includes an outermost layer film 1 which is the outermost layer of the multilayer insulation material and an inner layer film 2b, a spacer 3 is between the outermost layer film 1 and the innermost inner layer film 2b ([0010]; Fig. 1) (corresponding to a heat-insulating member in which a heat-insulating sheet and a spacer are stacked; an engagement sheet provided adjacent to the heat-insulating member).
-	Mase further teaches the outermost layer film 1 and the inner layer film 2b are pressure-bonded and fixed by a conductive fastener 4 at a cut portion ([0007]; Fig. 1) (corresponding to a heat-insulating member engagement tool that penetrates the heat-insulating member and the engagement sheet and engages the heat-insulating member and the engagement sheet with each other).
corresponding to a mounting target). The conductive fastener 5 has a concave-convex relationship with the conductive fastener 4, wherein the conductive fastener 5 is fitted with the conductive fastener 4 ([0014]); further Fig. 1, provided below, discloses the conductive fastener 4 is on the lower surface of the inner film 2b (corresponding to a mounting member that is provided on the engagement sheet and is detachable from a mounting target). Mase further teaches the multilayer heat insulator is capable of being attached to and detached from a heat control target of the outer face of the satellite easily (Abstract) (corresponding to detachable from a mounting target).
	Mase further teaches crimping each multilayer insulation layer with the conductive fastener and the conductive fastener is mechanically fixed and each layer of the laminated multilayer insulation is mechanically fixed in a state of being crimped from both outermost layers ([0012]-[0013]), therefore, it is clear the outermost layer film 1 and innermost inner layer film 2b are mechanically crimped to one another via the conductive fastener (corresponding to the heat-insulating member engagement tool preforms the engagement so that each layer of the heat-insulating member is not adhered to each other).
	Mase does not explicitly teach the inner layer film 2b is formed of styrene, polyethylene, polypropylene, or polytetrafluoroethylene, as presently claimed. However, Mase teaches the inner layer film is a film having conductivity between the front surface and the back surface of the inner layer film; and the inner layer film includes depositing a conductive metal on an insulating film ([0011]; [0016]).
	McGlade teaches a thermal control material which is a layered construction comprising at least two layers, each layer being made of microporous expanded polytetrafluoroethylene which corresponding to polytetrafluoroethylene). McGlade further teaches heat transfer by conduction is reduced first by the inherent low thermal conductivity of porous expanded polytetrafluoroethylene and secondly by the structure of the porous polytetrafluoroethylene substrate layer which provides a torturous continuous path of polytetrafluoroethylene from one side to the other which is much longer than the thickness of the layer (col. 2, lines 22-29) (corresponding to the engagement sheet is a porous sheet). McGlade further teaches heat transfer by radiation is reduced by the good absorption and emissivity characteristics of the metalized porous polytetrafluoroethylene material and can be further reduced by increasing the number of layers of the construction (col. 2, lines 41-45).
	In light of the motivation of McGlade, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the inner layer film 2b of Mase to be the thermal control material of McGlade, in order to provide a material that is light, strong and has excellent drape characteristics, together with good thermal insulation properties (McGlade, Abstract), and thereby arriving at the presently claimed invention.

    PNG
    media_image1.png
    400
    1082
    media_image1.png
    Greyscale

In reference to claim 2, Mase in view of McGlade teaches the limitations of claim 1, as discussed above. Mase teaches the conductive fastener is a fastener that can be mechanically fixed, each layer of the laminated multilayer insulation is mechanically fixed in a state of being crimped from both outermost layers; the thickness of the pillar portion of the conductive fastener to be mechanically fixed is designed based on the thickness of each multilayer insulation layer ([0013]) (corresponding to a length of the shank is longer than a thickness thereof, in a case where the heat-insulating member and the engagement sheet are in contact with each other, in a state where a load is not applied in the stacking direction). Fig. 1, provided above, discloses the conductive fastener 4 includes a pillar portion penetrating the outermost layer film 1, inner layer films 2 and innermost inner layer film 2b (corresponding to the heat-insulating member engagement too includes a shank that penetrated the heat-insulating member and the engagement sheet in a stacking direction, and one pair of engagement portions that is provided on both ends of the shank).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mase in view of McGlade as applied to claims 1-3 above, and further in view of Inoue et al. (JP 2015-199528) (Inoue).
The examiner has provided a machine translation of JP 2015-199528 Abstract and Description. The citation of prior art in the rejection refers to the provided machine translation. 
In reference to claims 4-6, Mase in view of McGlade teaches the limitations of claim 1, as discussed above. 

	Inoue teaches a cold and heat insulating container having a heat insulating member including a vacuum heat insulating material ([0001]). The container includes a front panel, a left panel, a back panel, and a right panel that are connected to each other via a connecting portion, wherein the container is configured to be foldable connected ([0021]) (corresponding to the engagement sheet includes a folding portion capable of forming a fold along a predetermined direction). The common name of each of the front panel, left panel, right panel and back panel is side panel ([0051]). The top panel, the side panel, and the bottom panel are separately connected to each other, so they can be disassembled when necessary ([0030]).
	The side panel are separated via a separating portion existing at a portion different from the connecting portion, since the side panel can be separated into a plurality of parts the weight and size can be reduced, and the assembly work and the disassembly work can be performed easily ([0031]).  Inoue further teaches by using a hook-and-loop fastener, a clasp, or the like, it is possible to provide a fixing portion that is detachably fixed to the panel provided with the separating portion and the inner wall of the container ([0033]). Since the side panel can be folded, it can be made lighter and smaller and assembly work and disassembly work can be easily preformed ([0040]). Fig. 4 disclose at bent portions 32 a flap 56 with a male hook-and-loop fastener is brought into contact with a female hook-and-loop fastener (not shown) attached to the inner surfaces of the left side panel 13 and the right side panel 15 so as to straddle the bent portion 32 ([0100]) (corresponding to the engagement sheet includes a plurality of engagement sheet pieces, and a sheet connection portion that connects the engagement sheet pieces to each other, and the folding portion is formed by the sheet connection portion).
	In light of the motivation of Inoue, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the multilayer heat insulator capable of being mounted to an outer surface of a satellite or the like of Mase in view of McGlade, to be configured to be foldably connected to multilayer heat insulators, in order to provide a multilayer heat insulator that is lightweight and easily assembled and disassembled, and thereby arriving at the presently claimed invention.
	Given that Mase in view of McGlade and Inoue teaches the multilayer heat insulating material panels that are foldably connected wherein each panel and loaded into a transport container (Inoue, [0023]), it is clear the multilayer heat insulating material panels are folded such that they conform to a shape of the transport container (corresponding to the plurality of engagement sheets pieces have a shape corresponding to each surface of the mounting target).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Specifically, Ohashi et al. (JP H04-126377) teaches a multilayer insulating material. However, the rejections using this reference would be cumulative to the rejections of record set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784